Exhibit 99.1 YM BIOSCIENCES ANNOUNCES AACR ACCEPTANCE OF TWO NIMOTUZUMAB POSTER PRESENTATIONS -University of Toronto results of nimotuzumab linked to radionuclide- -Interaction of nimotuzumab with EGFRvIII, a mutant form of EGF receptor frequently expressed in brain tumors- MISSISSAUGA, Canada -March 15, 2010 -YM BioSciences Inc. (NYSE Amex: YMI, TSX:YM), today announced that two posters have been accepted for presentation at the American Association for Cancer Research (AACR) Annual Meeting to be held from April 17-21 in Washington, DC.
